Exhibit 10.3

 

Lease Agreement

 

Lessor:Ko, Tsai

 

Lessee:Longbau Management Consultants Limited

 

This Agreement is made and entered into by and between both parties through
consultation in accordance with the Contract Law of the Republic of China and
other relevant laws and regulations.

 

Article IName, Location and use of the Premises:

 

The Premises, located in No.100-11, Sec. 1, Zhongqing Rd., North Dist., Taichung
City 404, Taiwan (R.O.C.), shall be occupied and used 30 square feet for office
work.

 

Article IILease Term:

 

The period commences on the day of Jul 13, 2015, and thereafter until the day of
Jul 13, 2018. After the expiration of this Agreement, the lessee retains its
priority to renew this lease under the same conditions.

 

Article IIIRent and Facilities of the Premises:

 

1. The rent shall be calculated by numbers of the Premises and is NTD37,500 per
month.

 

2. The rent shall be paid month. The Lessee shall pay the rent 10 days in
advance of every month. The Premises shall be used after the rent is paid off.3.
The facilities of the Premises include a air conditioner.

 

Article IVSecurity Deposit

 

1. In order to protect the lawful rights and interests of contract parties and
to safeguard the reputation of the market, the Lessee shall pay to the Lessor
security deposit, in the amount of NTD 75,000, when signing this Agreement. The
said security deposit may be used to assume compensation, liability for breach
of this Agreement and unpaid utilities fees. The deposit shall not bear any
interest.

 



 

 

 

2. In the case of any of the following circumstances, and the Lessee refuses to
follow arrangements, accept penalty, settle disputes by mediation, or held
liability, the Lessor is entitled to deduct the corresponding expenses from the
security deposit. In case the security deposit is inadequate to cover such
items, the Lessee shall pay the insufficiency within three days. Otherwise the
Lessee shall be liable to the Lessor for breach of this Agreement.

 

(1) The Lessee violates any provision of any law or administrative regulation of
Administration of Industry and Commerce, Administration of Taxation, Price
Control Administration, Administration of Quality and Technology Supervision,
Bureau of Labor and Social Security, Bureau of Health, Security Department, Fire
Department, Administration of Special Trades and other relevant administrations;

 

(2) The Lessee partly or totally transfer, sublet, lend, exchange the said
premises without permission from the Lessor;

 

(3) The relevant procedure is not carried out within the time limits prescribed
by the Lessor;

 

(4) Any other conduct which violates the regulations of the market management.

 

3. The Lessor shall return full amount of the security deposit to the Lessee
within ten days after termination and expiration of this Agreement if the
Premises and the facilities could pass the acceptance inspection.

 

Article VRights and Obligations of the Lessor

 

1. The Lessor may manage, monitor and examine the non-operating activities of
the Lessee. In case the Lessee violates the relevant regulations, the Lessor is
entitled to suspend its business for rectification, collect liquidated damages
and terminate this Agreement. In case the Lessee violates the laws, the Lessor
shall cooperate with the government to handle the affairs.

 

2. The Lessor shall provide supporting facilities and services during business
hours, which the Lessee shall pay for.

 

Lessor: Ko, Tsai Lessee: Longbau Management Consultants Limited Tel: 04-7331855
Tel: 04-22032383



 



 

 

